DETAILED ACTION
Drawings
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 

Claim Objections
Claim 4 is objected to because of the following informalities:  “surface the inlet base” is believed to be in error for --surface of the inlet base--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Willie 9,803,546 in view of Rouyre 2015/0360790.
	In regards to Independent Claims 1, 14 and 15 and Dependent Claims 2-3, 5, 7, 12, 16, 17, Willie teaches an aircraft (100) comprising: an airframe (106); a rotor assembly and/or pair of wins attached to the airframe (wings 102 and 104); an engine assembly (108 and 110) with an engine nacelle attached to the airframe (108 and 110 attached to 106 through wings 102 and 104), the engine nacelle including a washed surface across which fluid flows (surface 302) and a duct (502) for intake of the fluid; and a fluid inlet device (304 in figure 4) for a vehicle (100), the vehicle including a vehicle structure with a washed surface (302) across which fluid flows and a duct for intake of the fluid (duct 502), the fluid inlet device comprising: an inlet base (304) configured to mount to the vehicle structure substantially flush with the washed surface (Col. 5, ll. 42-49), the inlet base having an inlet mouth (306) configured to fluidly couple with the duct (as shown in figure 5); a pair of sidewalls attached to the inlet base and extending between a leading edge and a trailing edge of the inlet mouth (parallel walls at top and bottom of inlet 306 in figure 5, where leading edge at bottom of inlet 306 and trailing edge at top of inlet 306 in figure 6); an inlet ramp interposed between and attached to the pair of sidewalls (ramps of 502 shown above and below 502 in figure 6), the inlet ramp projecting at an oblique angle from the leading edge of the inlet mouth (as shown in figure 6).  However, Willie does not teach a highlight attached to the inlet base and projecting from the trailing edge of the mouth towards the leading edge of the inlet mouth, the highlight including a waveform profile.  Rouyre teaches using an inlet lip (50) with a waveform profile (figure 7A with peaks 84 and valleys 82 forming a sinusoidal wave with a ratio of height to length between the broad range of 0.1 and 10.0, with an undulating upper surface and rounded forward surface as shown in figure 6).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the trailing edge of the inlet of Willie with a waveform inlet, as taught by Rouyre, in order to improve aerodynamics and limit noise at the inlet of the fluid inlet (paragraph [0016]).
	Regarding Dependent Claim 6, Willie in view of Rouyre teaches the invention as claimed and discussed above.  However, Willie in view of Rouyre does not teach that the ratio of the crest-to-trough height of the waveform profile to a fore-aft length of the inlet mouth is between about 0.01 to about 1.0.  Rouyre teaches that the shape of the waveform can reduce the size of the boundary layer formed downstream from the waveform (paragraph [0058]).  Therefore, the height of the waveform profile is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the height of the waveform controls the boundary layer downstream from the waveform. Therefore, since the general conditions of the claim, i.e. that the height of the waveform can be changed, was disclosed in the prior art by Rouyre, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have a ratio of the crest-to-trough height of the waveform profile to a fore-aft length of the inlet mouth of Willie in view of Rouyre, to between about 0.01 to about 1.0 as taught by Rouyre, in order to minimize the size of the boundary layer downstream of the waveform.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
	Regarding Dependent Claims 13 and 20, Willie in view of Rouyre teaches the invention as claimed and discussed above, and Willie further teaches that the components of the inlet are an integrally formed single-piece structure (single piece of inlet shown in figure 7).

Allowable Subject Matter
Claims 4, 8-11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 4, an outer highlight surface that is substantially coplanar with an outer base surface of the inlet base; prior art fails to teach, in combination with the other limitations of dependent claims 8 and 18, that the inlet ramp has an undulating curvature extending crosswise between the pair of sidewalls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741